DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-37, in the reply filed on 11 February 2021 is acknowledged. Claims 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of storing a composition comprising tetrafluoroethylene and a device for loading an air-conditioning circuit, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites that terms “polyol-type resin” and “polyether-type resin” however it is unclear if these terms require that the starting materials (i.e. the monomers) from which claimed resin is produced be polyols or polyethers or if these terms requires that the final resin product comprise a plurality of alcohol or ether 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 21, 22, 25-28, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Reitlinger, EP 0826433 A2 (“Reitlinger”)(machine translation provided herewith) in view of Ishimura et al., US 4,367,318 (“Ishimura”) and Fukushima et al., US 2015/0051426 (“Fukushima”).
Regarding claims 21 and 34, Reitlinger discloses a steel gas cylinder comprising an innermost surface formed from a plastic coating wherein the plastic coating is formed from a powder coating composition which prevents corrosion [0001, 0007-0012, 0025, 0026, Fig. 1].  
Reitlinger is silent regarding the plastic coating comprising a polyol-type or polyether-type resin and the cylinder containing a composition comprising tetrafluoropropene. 
Ishimura teaches a plastic powder coating composition which exhibits good adhesion, corrosion resistance, and chemical resistance (abstract, col. 1 lines 43-51, col. 5 lines 50-59). The coating composition is suitable for coating steel (col. 5 lines 60-65).  The coating composition comprises an epoxy resin and a phenolic resin wherein the phenolic resin may be formed from dihydric phenols (i.e. polyols) (col. 1 lines 42-60, col. 2 lines 59-68). 
Fukushima teaches storing a tetrafluoropropene gas in steel gas cylinders [abstract, 0024].  Fukushima teaches that the gas may comprise from 3 to 3,000 vol. 
Reitlinger and Ishimura are both directed towards the application of plastic powder coating materials onto steel substrates. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the gas cylinder disclosed by Reitlinger by forming the plastic coating which forms the innermost surface from the plastic powder coating composition taught by Ishimura in order to take advantage of the composition’s good adhesion, corrosion resistance, and chemical resistance. 
Reitlinger and Fukushima are both directed towards storing gases in steel cylinders.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have filled the cylinder of Reitlinger with the tetrafluoropropene gas composition taught by Fukushima because the composition was art recognized to be suitable for storing in gas cylinders.  
The gas cylinder of modified Reitlinger would have comprised a steel body and an innermost surface formed from a polyol-type plastic resin.  The gas cylinder would have contained a tetrafluoropropene gas.  Given that the tetrafluoropropene gas is only required to comprise 3 to 3,000 vol. ppm of oxygen, the gas inside the cylinder of modified Reitlinger is interpreted as comprising from 99.7 to 99.9997% of tetrafluoropropene which reads on the tetrafluoropropene content ranges recited in claims 21 and 34.
Regarding claims 22, 25, and 26, the phenolic resin of the coating may be formed by a reaction between a phenol (which may be t-butyl phenol) and an aldehyde 
Regarding claim 27, since the function of the coating on the inside of the cylinder of modified Reitlinger is to prevent corrosion, it would have been obvious to one of ordinary skill in the art to have coated the entire inner surface of the steel cylinder in order to prevent corrosion anywhere in the cylinder.
Regarding claim 28, the cylinder disclosed by modified Reitlinger is made from steel.
Regarding claim 31, Fukushima teaches that the stored gas comprises tetrafluoropropene in both the gas and liquid phases [abstract].
Regarding claim 35, Fukushima teaches that the tetrafluoropropene may be, inter alia, 1,3,3,3-tetrafluoropropene [0023].
Regarding claim 36, while modified Reitlinger is silent regarding the test pressure the disclosed gas cylinder can withstand, the Examiner contends that it would be immediately apparent to one of ordinary skill in the art that the strength of a gas cylinder can be varied by increasing or decreasing the thickness of the cylinder walls.  The Examiner also contends that one of ordinary skill in the art understands that a specific amount of pressure is required in order to liquefy a gas or combination of gases.  As such, it is the Examiner’s position that one of ordinary skill in the art would have been motivated to vary the wall thickness of the gas cylinder of Reitlinger through routine experimentation so as to arrive a strength which allows the tetrafluoropropene .

Claims 21, 27-30, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al., US 2006/0213569 (“Sasai”) in view of Boussand et al., US 2013/0099154 (“Boussand”).
Regarding claim 21, Sasai discloses an air conditioner comprising a hose wherein the hose transports cooling media such as Freon substitutes [abstract, 0036].  The hose comprises an innermost layer (1) and a metal film layer (B) [abstract, 0017-0027, 0034].  Since the hose comprises a metal film layer it is reasonably interpreted as being made from a metal.  The innermost layer (1) may be formed from, inter alia, polyethylene terephthalate (PET) [0028, 0029].  The Examiner notes that PET is formed from ethylene glycol and terephthalic acid wherein ethylene glycol is a polyol.  As such, the PET innermost layer is reasonably considered to be a polyol-type resin as recited in claim 1.  The hose disclosed by Sasai reads on the claimed container.
Sasai is silent regarding the hose containing a composition comprising tetrafluoropropene. 
Boussand discloses a refrigerant composition comprising 1,3,3,3-tetrafluoropropene and a polyol ester oil [abstract, 0001, 0004, 0007, 0009, claims 1-3].  The composition is useful in air conditioning systems, exhibits extended service life, and offers environmental sustainability [0007].  The composition comprises from 10 to 50 wt% of the polyol ester oil [0019] and is not required to comprise any additional 
Sasai and Boussand are both directed towards applications involving refrigerants. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the air conditioner of Sasai by utilizing the refrigerant composition taught by Boussand as the refrigerant in order to take advantage of the composition’s extended service life and environmental sustainability.  The air conditioner of modified Sasai would have comprised a hose comprising a metal layer and an innermost PET layer which is contact with a refrigerant composition comprising from 50 to 90 wt% of 1,3,3,3-tetrafluoropropene which reads on the composition of claim 1.
Regarding claim 27, since Sasai does not teach or suggest that the innermost layer of the disclosed hose is discontinuous or in any way interrupted, Sasai reasonably teaches that the entire inner surface is formed from the PET resin. 
Regarding claims 28 and 29, Sasai teaches that the metal film layer (B) may be made from stainless steel (i.e. a species of carbon steel) [0031].
Regarding claim 30, Boussand teaches that the refrigerant composition comprises less than about 1,000 ppm of water [0009].
Regarding claim 33,
Regarding claim 34, Boussand teaches that the refrigerant composition may comprise up to 90 wt% of 1,3,3,3-tetrafluoropropene which overlaps, and therefore renders obvious, the claimed tetrafluoropropene content range (see MPEP 3144.05).
Regarding claim 35, Boussand teaches that the refrigerant composition comprises 1,3,3,3-tetrafluoropropene.

Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al., US 2012/0021247 (“Komatsu”) in view of Law et al., 4,113,665 (“Law”)(both references previously cited).
Regarding claims 21 and 34, Komatsu discloses a refrigeration circuit a part of which is metal and is coated with a coating [abstract, 0001, 0011, 0016]. The coating may be a resin-coating film [0011]. The circuit is filled with tetrafluoropropene as the refrigerant [abstract].  Since Komatsu does not teach or suggest that the refrigerant is required to comprise any additional components, it reasonably teaches a refrigerant composition which consist of tetrafluoropropene.
Komatsu is silent regarding the resin-coating being formed from a polyether- or polyol-type resin.
Law discloses a protective coating composition which provides chemical, solvent, and heat resistance to steel surfaces (abstract, col. 1 lines 6-15, col. 2 lines 3-6, col. 3 lines 17-19). The coating composition comprises a binder which is formed by reaction between a trialkoxysilane and an aliphatic polyol (col. 3 lines 18-col. 5 lines 47).
Komatsu and Law are both directed towards coating applications involving coating metal substrates with a resin coating. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Reitlinger in view of Ishimura and Fukushima as applied to claims 21 and 32 above, and further in view of Tsuchiya et al., US 2011/0312101 (“Tsuchiya”).
Regarding claim 32, as is described above, modified Reitlinger teaches a container which meets the limitations of claims 21 and 32.
Modified Reitlinger is silent regarding the presence or amount of gaseous air in the gas phase portion of the composition in the container.
Tsuchiya discloses a container comprising a stabilized refrigerant composition comprising a hydrofluoropropene which may be tetrafluoropropene [abstract, 0001, 0019, 0058, 0060]. Tsuchiya teaches that the primary mechanism of the unsaturated bond of hydrofluoropropene is an oxidation reaction with oxygen [0016]. Tsuchiya also teaches that oxygen can be introduced into the refrigerant containment system via the trapped air [0013].  
Modified Reitlinger and Tsuchiya are both directed towards the containers containing a refrigerant composition comprising a hydrofluoropropene. In light of the teachings of Tsuchiya It would have been obvious to one of ordinary skill in the art at 

Allowable Subject Matter
Claims 23, 24, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of record is described above. The closest prior art of record does not teach or suggest a container which meets the limitations of claim 21 wherein the inner surface is formed from a resin comprising a siloxirane or which is mounted in a steel framework wherein the framework adheres to the dimensions of an ISO container according to ISO 1496-1:2013.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2014/0222699 to Low  et al. – discloses a refrigerant composition comprising from about 8 to about 51 wt% of 1,3,3,3-tetrafluoropropene [abstract, 0001, 0032].  Low teaches placing the composition in a cylinder [0100, 0102].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782